tcmemo_2010_260 united_states tax_court jason golditch petitioner v commissioner of internal revenue respondent docket no 21865-08l filed date jason golditch pro_se christina e ciu for respondent memorandum opinion morrison judge under sec_6330 of the internal_revenue_code_of_1986 as amended petitioner jason golditch seeks our review of the determination by the irs office of appeals to uphold a proposed levy on his assets golditch argue sec_1all subsequent section references are to the internal_revenue_code_of_1986 as amended u s c that the determination was erroneous in two respects first he argues that the office of appeals erred in failing to offer him a face-to-face meeting second he argues that the office of appeals erred in refusing to reconsider the amount of his tax_liabilities we sustain the determination of the office of appeals we also decide that the levy should not be suspended during the judicial appeal of the determination background the proposed levy is intended to collect unpaid income-tax liabilities for and golditch failed to file federal income-tax returns for the year sec_2001 sec_2002 and on date the irs sent a notice_of_deficiency to golditch determining that he was liable for income taxes for the and years the deficiency_notice was sent to golditch’s address on white road in watsonville california golditch received the notice see infra discussion part golditch did not file a petition in the tax_court to contest his tax_liabilities for the year sec_2002 through on date the irs sent golditch a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notifiying him that it had filed a tax_lien to secure his tax_liabilities for the tax_year sec_2001 to golditch timely requested an administrative hearing regarding the filing of the lien believing that golditch’s request for the lien hearing was late the irs did not hold a lien hearing under sec_6320 guaranteeing each taxpayer a right to an administrative hearing after the filing of a tax_lien instead it held an equivalent_hearing on date the irs sent golditch a final notice_of_intent_to_levy and notice of your right to a hearing notifying him that it intended to levy to collect his assessed tax debts for the and tax years golditch timely requested an administrative hearing regarding the proposed levy in this request dated date golditch asserted that he wished to verify that the irs had followed proper procedures that he did not believe he was liable for the tax that he wished to challenge the tax_liabilities because he had not yet had a chance to do so and that if it could be proven that he owed the tax he wished to discuss collection alternatives his request also said it is not my intention to discuss any issues that the irs or the courts has considered to be frivolous if you have considered any of my prior issues that i’ve raised in the past to be frivolous i hereby abandon them 2the record does not contain information relating to the issuance of a notice_of_deficiency for the irs office of appeals assigned golditch’s request for a pre-levy hearing to settlement officer phillips on date phillips sent a letter to golditch informing him that a telephone conference had been scheduled for date pincite a m the letter stated that this telephone call would be golditch’s primary opportunity to discuss the reasons he disagreed with the levy and to discuss alternatives the letter advised golditch that the issues he raised in his request for a pre-levy hearing were frivolous the letter also stated you will be allowed a face-to-face conference on any non-frivolous issue however you will need to provide the non-frivolous issue in writing or by calling me within days from the date of this letter before a face-to-face conference will be scheduled you must be in full compliance with your filing_requirements the letter also stated that for phillips to consider alternatives to the levy such as an installment_agreement or an offer-in- compromise golditch needed to file all federal tax returns that he had not yet filed and complete a collection information statement on date phillips sent a letter to golditch informing him that she had called him at the scheduled conference time of a m that day but was unable to reach him golditch never provided a collection information statement nor did he file a tax_return for or on date the irs office of appeals issued a decision letter regarding the equivalent_hearing that it had offered to golditch after the lien was filed it sustained the lien filing on date the irs office of appeals determined that it was appropriate to collect the income-tax liabilities for and by levy the determination contained this statement the taxpayer does not want to be considered a taxpayer and feels he has no responsibility to file income_tax returns or to pay taxes the taxpayer does have a responsibility to file income_tax returns and pay tax furthermore he may not raise the underlying tax as an issue in this collection_due_process_hearing because he was issued and received a statutory_notice_of_deficiency which provided him with prior opportunity to dispute the tax golditch challenged the determination by filing a tax_court petition at the time that he filed the petition golditch lived in california at some point the irs office of appeals realized that golditch’s request for a lien hearing was timely it decided to conduct a regular sec_6320 hearing such a hearing had not yet taken place as of date the trial date in the tax_court case before trial the respondent whom we refer to here as the irs moved to show cause why its proposed stipulation of facts should not be accepted as established for the purposes of the case the proposed stipulation of facts which was attached as exhibit a of the motion contained paragraphs and referred to exhibits the preamble to the proposed stipulation of facts contained a proviso that either party has the right to object to the admission of any such facts and exhibits in evidence on the grounds of relevancy and materiality on date the court ordered golditch to show cause by date why the proposed stipulation of facts should not be accepted as established for purposes of the case on date the irs moved to permit levy under sec_6330 on date golditch submitted a motion for leave to file a late response to the order to show cause dated date he also lodged his response to the order to show cause the court denied the motion it ordered that the proposed stipulation of facts be accepted as established for the purposes of this case of the exhibits that were attached to the proposed stipulation of facts the court admitted of the exhibits into evidence golditch made relevancy objections to the remaining exhibits 1-j 5-j 7-r 8-r 9-r 10-r 11-r 3the order referred to the proposed stipulation of facts that was attached as exhibit a to the irs’s motion to show cause why its proposed stipulation of facts should not be accepted as established for the purposes of the case at trial the irs lodged a slightly different document with the court the unsigned document was another draft stipulation of facts which the irs had unsuccessfully asked golditch to execute it contained paragraphs and referenced exhibits it is not signed and it is not a document reflecting facts deemed established by court order it therefore has no legal effect 14-r 15-r 16-r 17-r 18-r 19-r 23-r 25-j and 27-j golditch was permitted to make relevancy objections to the exhibits that were attached to the proposed stipulation even though the proposed stipulation was deemed established because the proposed stipulation expressly reserved each party’s right to make relevancy objections to the exhibits at trial golditch declined to testify or introduce any documentary_evidence evidentiary issues discussion golditch’s objections to the exhibits are of two types first he claims that some exhibits were not part of the administrative record because they were not created by the hearing officer we overrule this objection a document need not be created by the hearing officer to be part of the administrative record second golditch objects to some of the exhibits on the grounds that they are related to the lien proceeding he argues that the lien hearing is irrelevant to the levy hearing we overrule this objection the lien hearing is relevant to golditch’s argument discussed below that we should delay the decision in this case because of the lien hearing the exhibits are admissible the irs office of appeals did not err in refusing to meet with golditch although sec_6330 requires the irs office of appeals to hold a pre-levy hearing if one is requested by the taxpayer the statute does not explain whether the hearing must include a face-to-face meeting with the taxpayer see 115_tc_329 holding that a similar provision sec_6320 does not address the issue of whether the hearing must be face-to-face guidance is found in sec_301_6330-1 q a-d7 proced admin regs which provides except as provided in a-d8 of this paragraph d a taxpayer who presents in the cdp hearing request relevant non-frivolous reasons for disagreement with the proposed levy will ordinarily be offered an opportunity for a face- to-face conference at the appeals_office closest to taxpayer’s residence also sec_301_6330-1 q a-d8 proced admin regs provides a face-to-face cdp conference concerning a taxpayer’s underlying liability will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues concerning that liability a face-to- face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative under similar circumstances for example because the irs does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax as set forth in form_656 offer_in_compromise no face-to- face conference will be granted to a taxpayer who wishes to make an offer to compromise but has not fulfilled those obligations in all cases a taxpayer will be given an opportunity to demonstrate eligibility for a collection alternative and to become eligible for a collection alternative in order to obtain a face-to-face conference in summary the regulation states a general_rule that a face-to- face meeting is ordinarily offered if the taxpayer’s request for a hearing contains relevant nonfrivolous reasons for the hearing two exceptions to the general_rule are expressed first no face-to-face meeting will be provided to determine the amount of the tax_liability if communications with the taxpayer including but not limited to the hearing request show that the taxpayer wishes to raise only issues that are irrelevant or frivolous second no face-to-face meeting will be provided to consider a collection alternative for which the taxpayer does not qualify the starting point for applying the regulation is the text of the request for a hearing in his request golditch expressed a desire for three things to make sure the irs had met all procedural requirements to contest his tax_liabilities and to discuss alternative collection methods all of these matters are within the scope of the statutorily prescribed subject matter for the hearing sec_6330 however as we explain below none of the three matters required a face-to-face meeting a golditch’s request that irs office of appeals perform mandatory verification of legal requirements did not require a face-to-face meeting golditch requested the pre-levy hearing in part to verify that the irs had complied with all procedures sec_6330 provides that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met this verification is mandatory unlike the requirement that the office of appeals consider certain issues raised by the taxpayer a requirement contained in sec_6330 the verification requirement of sec_6330 does not depend on which issues are presented by the taxpayer see eg 131_tc_197 holding that because verification is mandatory this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing thus a face-to-face meeting with the taxpayer is not necessary for the office of appeals to obtain verification that the irs has met the legal and procedural requirements sec_6330 does not require a face-to-face meeting merely to obtain the verification b golditch’s request to contest the amount of his tax_liabilities did not require a face-to-face meeting the second reason that golditch requested the hearing was to contest his tax_liabilities we find it more_likely_than_not that golditch’s communications with phillips indicated that his challenge to his tax_liabilities including his challenge to penalties was based on frivolous arguments we base this finding on the date letter from phillips in which phillips explained that golditch’s position was that he did not want to be considered a ‘taxpayer’ and feels he has no responsibility to file income_tax returns or to pay taxes although golditch’s request for a hearing dated date purported to abandon any frivolous arguments this blanket disavowal does not cancel out the effect of prior frivolous communications because there is no evidence that golditch asserted any nonfrivolous arguments phillips did not err in refusing a face-to-face meeting to discuss the amounts of golditch’s tax_liabilities phillips was merely following 4two other pieces of evidence relate to the frivolous nature of golditch’s communications with the irs first golditch failed to respond to phillips’ request that he submit nonfrivolous issues to her within days in order to qualify for a face-to-face hearing second golditch wrote a letter to the irs in claiming that as a u s citizen he was exempt from the federal_income_tax even without considering these two pieces of evidence we are satisfied that golditch’s communications with the irs demonstrated that he wished only to raise irrelevant or frivolous issues regarding his tax_liabilities sec_301_6330-1 q a-d8 proced admin regs which provides that a face-to-face cdp conference concerning a taxpayer’s underlying liability will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues concerning that liability c golditch’s request for collection alternatives did not require a face-to-face meeting the third reason golditch requested the hearing was to discuss collection alternatives but golditch failed to show that he met the requirements for being considered for collection alternatives first he did not submit a collection information form second he failed to file his tax returns under the regulation golditch was not entitled to a face-to-face hearing regarding collection alternatives see id the office of appeals did not err in declining to redetermine golditch’s tax_liabilities a taxpayer may contest the underlying tax_liability at a pre-levy hearing but only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 golditch claimed in his brief that he did not receive the statutory_notice_of_deficiency but he declined to testify at trial the trial record establishes that golditch received the statutory_notice_of_deficiency a certified mail list with an official u s post office stamp showed that the statutory_notice_of_deficiency was given by the irs to the u s postal service the address to which the irs directed the notice was the same address used by the irs for all correspondence to golditch related to the notice_of_intent_to_levy the notice_of_federal_tax_lien and other notices the irs had verified golditch’s address in various telephone conversations with him from through the irs had no record that golditch had notified the irs of a change_of address golditch did not present any evidence in the form of either documents or testimony that he did not receive the statutory_notice_of_deficiency the preponderance_of_the_evidence shows that golditch received the statutory_notice_of_deficiency see 114_tc_604 applying preponderance-of-the-evidence standard golditch was therefore not entitled to raise the issue of the amounts of his tax_liabilities before the office of appeals the office of appeals did not err in declining to consider the amounts of golditch’s tax_liabilities the decision in this case should not be delayed golditch argues on brief that the court should delay the issuance of a decision in this case because of the lien hearing golditch believes that if this court sustains the determination of the office of appeals with respect to the levy he will be unable to appeal the determination of the office of appeals with respect to the lien golditch misconstrues sec_6330 which provides that a person shall be entitled to only one hearing under this section with respect to the taxable_period the phrase one hearing under this section refers to a hearing under sec_6330 meaning a pre-levy hearing thus sec_6330 bars a taxpayer from having a hearing each time the taxpayer faces the prospect of a new levy for the same taxable_period it does not prevent a taxpayer from having one hearing to discuss a prospective levy and a second hearing to discuss a lien filing the levy should not be suspended during golditch’s judicial appeal of the pre-levy determination of the irs office of appeals a taxpayer’s request for a pre-levy hearing automatically suspends the levy process sec_6330 the suspension ordinarily continues during the judicial appeal of the pre-levy determination of the office of appeals however the suspension does not apply while a judicial appeal is pending if a court determines that the irs has shown good cause why the levy should not be suspended and the underlying tax_liability is not at issue in the appeal sec_6330 we find that the irs has shown good cause that the levy should not be suspended we sec_6320 provides that the lien hearing will be held in conjunction with the levy hearing to the extent practicable only believe that golditch used the pre-levy appeal process to delay the irs’s collection efforts not to raise legitimate issues golditch’s underlying tax_liabilities are not at issue in the appeal as we explained supra part the irs’s motion to permit levy will be granted to reflect this opinion an appropriate order and decision will be entered
